Citation Nr: 1733426	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  10-04 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for dislocation and degenerative joint disease, left shoulder (nondominant).

2.  Entitlement to an initial disability rating in excess of 10 percent prior to March 7, 2009, in excess of 20 percent prior to June 7, 2016, and in excess of 60 percent thereafter for chronic central serous retinopathy and central scotoma, left eye, status post injury.

3.  Entitlement to an effective date prior to October 1, 1975 for the award of service connection for left shoulder dislocation, to include on the basis of clear and unmistakable error.

4.  Entitlement to an effective date prior to January 30, 2009 for the assignment of a compensable rating for dislocation and degenerative joint disease, left shoulder (nondominant), to include on the basis of clear and unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to June 1967 and from August 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009, June 2016, and May 2017 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In the May 2009 rating decision, the RO increased the rating for the Veteran's left shoulder disability from noncompensable to 10 percent disabling, effective January 30, 2009.  The RO also awarded service connection for chronic central serous retinopathy, left eye, and assigned a noncompensable rating, effective January 30, 2009.  Thereafter, in a December 2009 rating decision, the RO increased the rating for the Veteran's service-connected left eye disability to 10 percent disabling, effective January 30, 2009.

In correspondence received in July 2010, the Veteran requested a Board hearing.  However, in correspondence received in August 2014, he indicated that he wished to cancel his request for a Board hearing.  In light of the forgoing, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016). 


The issues of entitlement to increased ratings for the Veteran's left shoulder and left eye disabilities were before the Board in February 2016 at which time they were remanded for additional evidentiary development.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Thereafter, in June 2016, the RO, in part, increased the rating for the Veteran's left shoulder disability to 20 percent disabling, effective January 30, 2009.  The left eye disability rating was increased to 20 percent disabling, effective March 7, 2009, and to 60 percent disabling, effective June 7, 2016.  Additionally, the RO denied entitlement to an effective date prior to January 30, 2009, for a compensable rating for the service-connected left shoulder disability and an entitlement to an effective date prior to October 1, 1975, for the award of service connection for the appellant's left shoulder disability, to include on the basis of CUE.  

Similarly, in the May 2017 rating decision, the RO denied entitlement to an earlier effective date for service connection for the left shoulder disability and entitlement to an earlier effective date for the grant of an increased evaluation for the disability.

The Board observes that the issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) was remanded by the Board in the February 2016 decision.  However, in the June 2016 rating decision, the RO granted a TDIU, effective June 7, 2016.  The Veteran appealed the effective date.  Subsequently, in a July 2016 rating decision, the RO granted an effective date of January 30, 2009, the date the appellant's increased rating claims were received.  The Board finds that this constitutes a full award of the benefit sought on appeal with respect to the TDIU claim and, therefore, the claim no longer before the Board.  

The Board observes that following the issuance of the June 2016 Supplemental Statement of the Case (SSOC), the Veteran submitted additional medical records.  However the additional treatment records do not pertain to the Veteran's current appeal for his left eye disability.  Therefore, this evidence is not pertinent to the Veteran's current issue addressed below and remand for initial agency of original jurisdiction (AOJ) review is not required.  See 38 C.F.R. § 20.1304(c) (2016) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board).

The issues of entitlement to an increased rating for a left shoulder disability, entitlement to an effective date prior to October 1, 2010, for the award of service connection for a left shoulder disability, to include on the basis of CUE, and entitlement to an effective date prior to January 30, 2009, for the assignment of a compensable rating for the left shoulder disability, to include on the basis of CUE, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 7, 2009, the Veteran's service-connected left eye disability was manifested by corrected left eye distance visual acuity of 20/70; there was no evidence of incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months. 

2.  From March 7, 2009 to June 6, 2016, the Veteran's service-connected left eye disability was manifested by corrected left eye distance visual acuity of 20/150; there was no evidence of incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.

3.  From June 7, 2016, the Veteran's service connected left eye disability has been manifested by corrected left and right eye distance visual acuity of 20/200 and visual field of 20/50.


CONCLUSIONS OF LAW

1.  Prior to March 7, 2009, the criteria for an initial rating in excess of 10 percent for chronic central serous retinopathy and central scotoma, left eye, status post injury have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.383, 4.75, 4.76, 4.79, Diagnostic Codes 6009, 6066 (2016).

2.  From March 7, 2009 to June 6, 2016, the criteria for an initial rating in excess of 20 percent for chronic central serous retinopathy and central scotoma, left eye, status post injury have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.383, 4.75, 4.76, 4.79, Diagnostic Codes 6009, 6066 (2016).

3.  From June 7, 2016, the criteria for a 70 percent rating, but no higher, for chronic central serous retinopathy and central scotoma, left eye, status post injury have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.383, 4.75, 4.76, 4.77, 4.79, Diagnostic Codes 6009, 6066, 6080 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran's left eye disability has been rated under Diagnostic Code 6009 for unhealed eye injury and 6066 for impairment of visual acuity.

Under Diagnostic Code 6009, an evaluation of 10 percent is warranted for incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  Finally, a 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.79, Diagnostic Code 6009.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79.

Under Diagnostic Codes 6066, a 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/100 in one eye and 20/40 in the other eye; (2) corrected visual acuity is 20/70 in one eye and 20/40 in the other eye; (3) corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (4) or corrected visual acuity is 20/50 in both eyes.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2016).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) corrected visual acuity is 20/100 in one eye and 20/50 in the other eye; or (4) corrected visual acuity is 20/70 in one eye and 20/50 in the other eye.  Id.

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/70 in both eyes; (2) corrected visual acuity is 20/100 in one eye and 20/70 in the other eye; (3) corrected visual acuity is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity is 15/200 in one eye and 20/50 in the other eye; or (5) corrected visual acuity is 10/200 in one eye and 20/40 in the other eye.  Id.

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/200 in one eye and 20/70 in the other eye; (2) corrected visual acuity is 15/200 in one eye and 20/70 in the other eye; or (3) corrected visual acuity is 10/200 in one eye and 20/50 in the other eye.  Id.

A 50 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/100 in both eyes; or (2) corrected visual acuity is 10/200 in one eye and 20/70 in the other eye.  Id.

A 60 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/200 in one eye and 20/100 in the other eye; (2) corrected visual acuity is 15/200 in one eye and 20/100 in the other eye; or (3) corrected visual acuity is 10/200 in one eye and 20/100 in the other eye.  Id.

A 70 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/200 in both eyes; (2) corrected visual acuity is 15/200 in one eye and 20/200 in the other eye; or (3) corrected visual acuity is 10/200 in one eye and 20/200 in the other eye.  Id.

An 80 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 15/200 in both eyes; or (2) corrected visual acuity is 10/200 in one eye and is 15/200 in the other eye.  Id.

A 90 percent disability rating is warranted for impairment of central visual acuity when corrected visual acuity is 10/200 in both eyes.  Id.

Visual acuity will be evaluated on the basis of corrected distance vision.  38 C.F.R. § 4.76(b) (2016).  In any case where the examiner reports that there is a difference equal to two or more scheduled steps between near and distance corrected vision, with the near vision being worse, the examination report must include at least two recordings of near and distance corrected distance corrected vision and an explanation of the reason for the difference.  In these cases, evaluate based on corrected distance vision adjusted to one step poorer than measured.  38 C.F.R. § 4.76(b)(3) (2016).

When only one eye is service-connected, as is the case here, and subject to the provisions of 38 C.F.R. § 3.383 (a), the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75 (c).  The evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75(d).  However, combine the evaluation of visual impairment of one eye with evaluations for other disabilities of the same eye that are not based on visual impairment (such as disfigurement under diagnostic code 7800).  Id. 

Loss of vision may also be rated based on impairment of the field of vision under 38 C.F.R. § 4.79, Diagnostic Code 6080.  Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal field for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500.  The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes.  38 C.F.R. § 4.76a.

To determine the evaluation for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25. 
38 C.F.R. § 4.77(c)

Factual Background

Turning to the evidence, VA treatment records note ophthalmology treatment for left eye distortions.  Records dated in February 2009 note corrected vision of 20/25 in the right eye and 20/60 in the left eye.  Records in March 2009 reveal corrected vision of 20/30 for the right eye and 20/70 for the left eye.  

The Veteran underwent a VA eye examination in March 2009.  At that time, the examiner noted that the appellant's history was significant for cental serous retinopathy in both eyes, which resulted in poor vision in the left eye because of retinal pigmenta epithelial changes in the left macula.  However, at the time of the examination, the Veteran presented with no chief complaint and no recent history of ocular injury, diplopia, or any change in visual acuity.  

On physical examination, the Veteran's vision with appropriate correction both at far and at near was 20/30 in the right eye and 20/150 in the left eye.  The examiner noted that the Veteran appeared to view somewhat eccentrically out of the left eye.  There was no afferent pupillary defect.  His pupils were round and reactive to light and his confrontation visual fields were within normal limits.  The examiner noted that a recent manifest refracture by optometry revealed a best corrected visual acuity of 20/20 in the right eye and 20/50 in the left eye.  Dilated fundus examination was performed and revealed normal appearing optic nerves with only very mild cupping of each optic nerve.  There were retinal pigment epithelia changes temporal to the fovea in the left eye.  Slit lamp examination revealed clear corneas and lenses bilaterally without any evidence of anterior segment scarring.  

Subsequent VA clinical records demonstrate continued ophthalmology treatment for worsening vision.  In records dated in April 2009, the Veteran had right eye corrected vision of 20/30 and left eye corrected vision of 20/150.  A May 2009 record revealed corrected vision in the right eye of 20/40 and corrected vision in the left eye of 20/150.  In September 2009, he exhibited corrected right eye vision of 20/20-1 and corrected left eye vision of 20/40.

The Veteran was provided an additional VA examination in January 2011.  At that time, the Veteran reported that he had difficulty reading street signs, house numbers, and also in his work. 

On physical examination, the Veteran's best corrected vision with distance glasses was 20/25- in right eye and 20/60- in the left eye, but the left eye was searching, that is the Veteran was trying to look around the scotoma.  Uncorrected, his distance vision was 20/200 in the right eye and 20/400 in the left eye.  With his reading glasses, he saw on J8 on the right and no J on the left.  This was measured on the Jaeger near chart.  An Amsler grid test was conducted and showed some superior defects on the right, but more significat grids in the left eye superior and temporal field of view.  The examination showed normal lashes and lids, reactive pupils, full extraocular muscle rotation, and applanation tension 20-20 bilaterally.  The dilated slit examination showed clear cornea on the right.  The left eye had a clear central cornea, but a little pannus inferior at the 6 o'clock positon.  No iris vessel was seen and there was minimal anterior cortical lens opacities bilaterally.  Peripheral fundus examination showed no holes or detachments and the nevus was not found.  

VA treatment records following the January 2011 VA examination demonstrate continued ophthalmology treatment.  In records dated in August 2010, the Veteran had corrected right eye vision of 20/25 and corrected left eye vision of 20/50.  In May 2011, the Veteran exhibited corrected right eye vision of 20/25 and corrected left eye vision of 20/60.  In August 2011 records, the Veteran had corrected right eye vision of 20/30 and corrected left eye vision of 20/60.  A comprehensive eye examination conducted in February 2013 revealed corrected right eye vision of 20/30 and corrected left eye vision of 20/40.  In February 2016, the Veteran exhibited corrected right eye vision of 20/100-2 and corrected left eye vision of 20/80-2.  In March 2016, the Veteran underwent an intravitreal injection.  At that time, he had corrected right eye vision of 20/100 and corrected left eye vision of 20/150.  

The Veteran was provided an additional VA in June 2016.  At that time, the examiner noted diagnoses of presbyopia of both eyes, central serous retinopathy of both eyes, center vein occlusion of the right eye, incipient cataracts of both eyes, visual defects of both eyes, and legal blindness of both eyes.  On examination, the Veteran had uncorrected distance right eye vision of 5/200 and uncorrected distance left vision of 5/200.  Uncorrected near vision for the right eye was 10/200 and uncorrected near vision for the left eye was 10/200.  Corrected distance vision for the right eye was 20/200 and corrected distance vision for the left eye was 20/100.  Corrected near vision was 20/200 bilaterally.  The examiner noted that the Veteran had a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with near vision being worse.  Second recording revealed no change in visual acuity.  With regard to the difference between distance and near corrected vision, the examiner noted that the Veteran's right field decrease was consistent with the vein occlusion seen at the time of examination.  There was maculopathy of both eyes with noted central serous retinopathy, which are likely causing counting fingers vision in either eye.

The examiner noted that the Veteran had anatomical loss, light perception only, extremely poor vision, or blindness.  In this regard, the examiner noted that the Veteran had visual acuity of 20/200 or less in the better eye with use of a correcting lens based upon visual acuity loss.  There was no astigmatism or diplopia.  Slit lamp and external examination were normal.  It was noted that the Veteran had a visual field defect, which included contraction of a visual field.  Goldmann's visual field testing showed that the visual field in the left eye was as follows: 75 degrees temporally; 70 degrees down temporally; 60 degrees down; 40 degrees down nasally; 50 degrees nasally; 40 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  The total left eye visual field was 435 degrees.  The study also showed that the visual field in the right eye was as follows: 70 degrees temporally; 70 degrees down temporally; 65 degrees down; 45 degrees down nasally; 40 degrees nasally; 40 degrees up nasally; 45 degrees up; and 50 degrees up temporally.  The total right eye visual field was 425 degrees.  However, the Veteran did not have loss of a visual field.  The Veteran had a scotoma.  Additionally, the examiner noted that the Veteran had legal blindness (visual field diameter of 20 degrees or less in the better eye, even if corrected visual acuity is 20/20).  There were no incapacitating episodes attributable to any eye condition during the past 12 months.  

Analysis

After a review of the evidence, the Board finds that 70 percent rating, but no higher, is warranted from June 7, 2016 for chronic central serous retinopathy and central scotoma, left eye, status post injury.  However, the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent prior to March 8, 2009 and in excess of 20 percent from March 7, 2009 to June 6, 2016.

Prior to March 7, 2009, the Veteran's left eye disability was manifested by, at worst, corrected distance visual acuity of 20/70 for the left eye and corrected distance visual acuity of 20/25 for the right eye.  The Veteran is service-connected for the left eye only.  By regulation his nonservice connected right eye visual acuity is considered to be 20/40.  Applying the findings to the applicable rating criteria yields a 10 percent disability rating.  Thus, a rating in excess of 10 percent based on impairment of central visual acuity is not warranted during this stage of the appeal.  38 C.F.R. § 4.79, Diagnostic Code 6066.

The Board has also considered whether a higher rating is warranted based on incapacitating episodes.  However, the evidence does not show, nor has the Veteran asserted, that he has had incapacitating episodes related to his service-connected left eye disability during the rating period.  As such, the rating criteria pertaining to such are not for application during this stage of the appeal.  38 C.F.R. § 4.79, Diagnostic Code 6009.

From March 7, 2009 to June 6, 2016, the Veteran's left eye was manifested by, at worst, corrected distance visual acuity of 20/150 for the left and eye and corrected distance visual acuity of 20/40 for the right eye.  The Veteran is service-connected for the left eye only.  By regulation his nonservice connected right eye visual acuity is considered to be 20/40.  Applying the findings to the applicable rating criteria yields a 20 percent disability rating.  The Board observes that there was no finding of incapacitating episodes associated with the Veteran's left eye disability.  Thus, a rating in excess of 20 percent based on impairment of central visual acuity or incapacitating episodes is not warranted during this stage of the appeal.  38 C.F.R. § 4.79, Diagnostic Codes 6009, 6066.

From June 7, 2016, the Veteran's eye disability has been manifested decreased visual acuity and decreased visual fields.  With regard to visual acuity, the Veteran had corrected distance left eye acuity of 20/100, corrected distance right eye acuity of 20/200, corrected near left eye acuity of 20/200, and corrected near right eye acuity of 20/200.  The examiner noted that the Veteran had a difference equal to two or more scheduled steps between near and distance corrected vision, with near being the worse.  Thus, the visual acuity is evaluated based on corrected distance vision adjusted to one step poor than measured.  See 38 C.F.R. § 4.76(b)(3).  As such, the Board will consider the left eye to have corrected distance vision of 20/200, one step poorer than measured, for rating purposes.  As both the Veteran's service-connected left eye disability and his nonservice-connected right eye disability have been shown to have corrected distance visual acuity of 20/200, 38 C.F.R. § 3.383(a)(1) is for application.  Applying the findings to the applicable rating criteria yields a 70 percent disability rating.  With regard to decreased visual field, as detailed above, the total left eye visual field was 435 degrees.  Therefore, the average contraction for the left eye was 54 degrees (435 divided by 8).  The total right eye visual field was 425 degrees.  The average contraction for the right eye is 53 (435 divided by 8).  Accordingly, because this shows concentric contraction of the visual field has reduced to between 46 and 60 degrees bilaterally, a 10 percent rating is assigned.  Under 38 C.F.R. § 4.77(c), the separate evaluations for the Veteran's visual acuity and visual field defect are combined under the provisions of 38 C.F.R. § 4.25.  Under 38 C.F.R. § 4.25, the separate 70 percent and 10 percent evaluations would be combined for a total evaluation of 70 percent disabling.  Thus, as of June 7, 2016, a 70 percent rating is warranted for the Veteran's eye disability. 

However, a rating in excess of 70 percent is not warranted.  In this regard, the evidence does not show that corrected visual acuity is 15/200 in both eyes or that corrected visual acuity is 10/200 in one eye and is 15/200 in the other eye.  As such, a rating in excess of 30 percent is not warranted.  38 C.F.R. § 4.79, Diagnostic Code 6066.

The Board has considered whether a higher rating is available under any other potentially applicable provision of the rating schedule.  However, the Board finds that a higher rating is not warranted based on any other provision of the rating schedule at any time throughout the period of appeal.  

In sum, the Board finds that a 70 percent rating, but no higher, is warranted from June 7, 2016 for chronic central serous retinopathy and central scotoma, left eye, status post injury.   However, the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent prior to March 8, 2009 and in excess of 20 percent from March 7, 2009 to June 6, 2016.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to an initial disability rating in excess of 10 percent prior to March 7, 2009 for chronic central serous retinopathy and central scotoma, left eye, status post injury is denied.

Entitlement to an initial disability rating in excess of 20 percent from March 7, 2009 to June 6, 2016 for chronic central serous retinopathy and central scotoma, left eye, status post injury is denied.

Entitlement to an initial 70 percent disability rating from June 7, 2016 for chronic central serous retinopathy and central scotoma, left eye, status post injury is granted, subject to the law and regulations governing the payment of monetary benefits.
.


REMAND

Following the issuance of the June 2016 Supplemental Statement of the Case (SSOC), the Veteran submitted additional medical records regarding his left shoulder disability on appeal.  Under 38 C.F.R. § 20.1304(c), any pertinent evidence submitted following certification of an appeal to the Board must be referred to the AOJ for review, "unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral."  38 C.F.R. § 20.1304(c)(2016).  Review of the claims files does not show that the appellant or his representative has waived initial AOJ review of the evidence.  Further, there is no indication that the claim may be fully allowed on appeal.  As such, the claim is remanded for issuance of a SSOC.

Lastly, as detailed above, in June 2016 and May 2017 rating decisions, the RO denied entitlement to an effective date prior to January 30, 2009 for a compensable rating for a left shoulder disability, to include on the basis of CUE, and an entitlement to an effective date prior to October 1, 1975 for the award of service connection for a left shoulder disability, to include on the basis of CUE.  In August 2016 and June 2017, the Veteran filed a notice of disagreement.  The record currently available to the Board contains no indication that a Statement of the Case discussing the effective dates has been issued.  This must be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that a Statement of the Case has been issued to the appellant and his representative addressing the issues of entitlement to an effective date prior to January 30, 2009 for a compensable rating for the Veteran's a left shoulder disability, to include on the basis of CUE, and entitlement to an effective date prior to October 1, 1975 for the award of service connection for the appellant's left shoulder disability, to include on the basis of CUE.  The appellant must be advised of the time limit in which she may file a substantive appeal, if she so desires.  38 C.F.R. § 20.302(b) (2016).  These issues should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claim of entitlement to an increased rating for a left shoulder disability.  If the benefit sought remains denied, the AOJ must provide the appellant and his representative with a supplemental statement of the case and afford them an appropriate period of time for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


